DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 12, 14-15, 17-20, 22, 25-32, 34-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 11-12 recites “measurement values measured within body and away from the measurement track”.  This is confusing.  Line 4 of claim recites receiving measurement values from a “measurement track”, which seems to suggest that if values are measured it is part of the track.  The instant limitation now claims to be away from the track.  Form applicants Fig 1A, step 118, examiner assumes that applicant is referring to new measurement values.  Examiner suggests clearly reciting this is new or additional measurements.
Claim 1 line 14 recites “predetermined associations”.  Lines 8-10 also recite an associating between the reference values and positions.  It is not clear if the applicant is referring to this association or some other predetermined association.  Examiner assumes the former.
Claims 2-3, 5-8, 12, 14-15, 17-20, 22, 25-32, 34-39 recite or encompass this limitation and are rejected for same reasons.  
Claim 2 recites “the catheter-measured measurement values”.  There is lack of antecedent basis.  Examiner suggests changing to ---the sequence of catheter measured measurement values---.
Claim 2 recites “a measurement track”.  It is not clear if it is referring to same measurement track of claim 1 or not.
Claim 3 recites “the predetermined reference track” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7 recites “the electrical fields” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends on claim 5 and is rejected for same reason. 
Claim 12 recites “a track” in line 2.  It is not clear if it is referring to same measurement track of claim 1 or not.
Claim 14 recites “comparing to sets of reference values”.  However parent claim requires transform determined by comparing with a set only.  This suggests that this transform is different from that performed in claim 1.  Claim 15 depends on claim 14 and is rejected for same reason. 
Claim 18 recites “the reference values” There is insufficient antecedent basis for this limitation in the claim.  Claim 19-20 depends on claim 18 and are rejected for same reason. 
Claim 18 recites “the reference values” There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites “simulated measurement values” simulated and measurements have contrary meaning and hence this is confusing.  Examiner suggests ---simulated values---.
Claim 18 recites “the electric field measurement values” There is insufficient antecedent basis for this limitation in the claim.  
Claim 26 recites “the associating” in lines 1-2.  It is not understood which associating form the parent claim the applicant is referring to.  Claim 27 depends on claim 26 and is rejected for same reason. 
Claim 28 recites “the reference values” There is insufficient antecedent basis for this limitation in the claim.  Claim 29-30 depends on claim 28 and are rejected for same reason. 
Claim 36 recites “a measurement track” in line 3.  It is not clear if it is referring to same measurement track of claim 35 or not.
Claim 36 recites “the reference values” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 39 recites “electrodes placed at intrabody”.  However parent claim 7 recites that electrodes are body surface.  This is confusing.
Note: all prior art rejections are in view of the 112 rejections applied above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 14, 15, 22, 25, 31-32, 35, 37-38 rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Donhowe [US 20180240237 A1].
As per claim 37, Donhowe teaches a method of associating intrabody catheter measurement values to positions within a body part (Donhowe Fig 7), the method comprising: 
receiving a sequence of catheter-measured measurement values from at least one catheter moving along a measurement track within the body part (Donhowe ¶0071 position measurement using catheter.  ¶0074 “a calibration procedure … the point gathering instrument 604 of FIGS. 6A and 6B may be used to determine a position and orientation” Fig 7 step 704, ¶0075 location/shape data collected); and
 determining a transform establishing correspondence between the sequence of catheter-measured measurement values and a set of reference values (Donhowe Fig 7 step 710 determining seed transform); 
wherein the reference values are associated to positions along a predetermined reference track extending through a data representation of an anatomical space corresponding to the body part (Donhowe step 708, ¶0079 “The anatomic model information may be the segmented centerline model 504 as described in FIG. 5C. Referring again to FIG. 9, the anatomic model information may be represented as a centerline model 550…” This tracks on a centerline model as in Fig 5C corresponds to a claimed reference track.  Fig 7 step 710. ¶0080 “at process 710, the ICP registration is seeded with known information about the displacement and orientation relationship between the patient surgical environment and the anatomic model. In this embodiment… This seeding process, based on a few landmark points, provides an initial coarse registration of the gathered data points D to the anatomic model information 550”).
As per claim 38, Donhowe further teaches associating measurement values measured within the body part and away from the measurement track to positions in the data representation of the anatomical space (Donhowe Fig 7 step 724, ¶0100 “ determined registration transforms are applied to the current instrument position and shape data to localize the current instrument to the anatomic model” The surgical instrument is within the body part and “away” from initial measurements), wherein the associating is based on: predetermined associations between reference values and positions within the data representation of the anatomical space and the transform  (Donhowe Fig 7 localization based on registration transform, which is inherently based on the initial seed transform), 
As per claims 1, 35, it has limitations similar to claim 38 and is rejected for same reasons as above.  Donhowe further anticipates a system for associating measurement values to positions within a body part, the system comprising a processor, a memory storing data and a non- volatile memory storing instructions; (Donhowe Fig 1, ¶0073 “method 700 include instructions corresponded to the processes of the method 700 as stored in a memory. These instructions may be executed by a processor like a processor of the control system 112”).
As per claim 8, Donhowe further anticipates wherein the set of reference values is provided as a sequence of reference values associated with locations extending along the predetermined reference track (Donhowe Figs 8-9, measured data points shown).
As per claim 14, Donhowe further anticipates wherein the determining a transform comprises: comparing the sequence of catheter-measured measurement values to sets of reference values (Donhowe ¶0122 “artificial model points 1120 may be incorporated into the anatomic model 1104 for one or more iterations before being discarded in subsequent iterations. New artificial model points may be calculated for each iteration,” implies multiple sets); and
selecting one of said sets of reference values, based on the comparing (Donhowe ¶0123 “Other heuristics may then be applied to determine whether the matches between the measured point 1102P and the artificial point 1120A and between the measured point 1102Q and the artificial point 1120B are included in the computation of the corrective motion. For example, if the distance between the artificial point 1120B and the measured point 1102Q is greater than a maximum threshold distance, the match may be discarded for that iteration.” Selection of points based on matching).
As per claim 15, Donhowe further anticipates determining the transform based on the selected set (Donhowe step 718 based on 714).
As per claim 22, Donhowe further anticipates wherein the reference values are simulated measurement values simulated for positions within the data representation of the anatomical space (Donhowe ¶0122 “a plurality of artificial model points 1120 that are generated based on the anatomic model 1104”, implies simulation).
As per claim 25, Donhowe further anticipates wherein the electrical field measurement values measured within the body part and away from the measurement track are new measurements made after measurement along the measurement track (Donhowe ¶0051 electric measurement using position sensor, Fig 7 step 722 is after 706).
As per claim 31, Donhowe further anticipates wherein the sequence of catheter-measured measurement values is measured from a plurality of crossing, time-varying electromagnetic fields (Donhowe ¶0051 “one or more conductive coils that may be subjected to an externally generated electromagnetic field. Each coil of the EM sensor system 220 then produces an induced electrical signal having characteristics that depend on the position and orientation of the coil relative to the externally generated electromagnetic field.”).
As per claim 32, Donhowe further anticipates comprising updating the transform, based on further received catheter-measured measurement values (Donhowe ¶0135 “measured by the tracking device 624 may be used to update the registration. In some embodiments, the registration process 712 may be performed again beginning with a seeding process.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-7, 12, 17-20, 26-27, 34, 36, 39 rejected under 35 U.S.C. 103 as being unpatentable over Donhowe as applied to claim 1 above and further in view of Harlev [US 20100106154 A1].
As per claim 2, Donhowe teaches claim 1 as discussed above.  Donhowe does not expressly teach wherein the catheter-measured measurement values comprise electrical field measurement values measured from a catheter electrode moving along a measurement track through electrical fields induced within the body part (Donhowe Fig 2, ¶0051 “The medical instrument system may, optionally, include a position sensor system 220. The position sensor system 220 may be a component of an EM sensor system with the sensor 220 including one or more conductive coils that may be subjected to an externally generated electromagnetic field.”).
Donhowe does not expressly recite wherein the reference values comprise reference electrical field values.
Harlev teaches wherein the reference values comprise reference electrical field values (Harlev ¶0086 “The position of a tracked PME is determined by comparing the measured field value and the modeled field values.”).
In Donhowe, position information using a position sensor is needed for referencing / comparing the location of the catheter (For.eg. Donhowe ¶0035).  However it is known from Harlev that direct electric field values can be used for same purpose.  Hence these are different ways of generating field maps /models used for comparison.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus / method in Donhowe, by using this method.  
As per claim 3, Donhowe further teaches wherein the set of reference electrical field values comprises one or more groups of reference electrical field values which indicate characteristic features of the induced electrical fields along the predetermined reference track (Harlev ¶0072, ¶0108).
As per claims 5-7, 18, 39, Donhowe teaches claim 1 as discussed above.  Donhowe does not expressly teach wherein the wherein the electrical fields induced within the body part comprise electrical fields induced from electrodes placed at intrabody positions, wherein the intrabody positions comprise positions within the coronary sinus, or , wherein the electrical fields induced within the body part comprise electrical fields induced from body surface electrodes, or wherein the reference values are catheter-measured measurement values previously measured from at least one catheter, or wherein the electrical fields induced within the body part comprise electrical fields induced from electrodes placed at intrabody positions.
Harlev teaches wherein the wherein the electrical fields induced within the body part comprise electrical fields induced from electrodes placed at intrabody positions, wherein the intrabody positions comprise positions within the coronary sinus, or, wherein the electrical fields induced within the body part comprise electrical fields induced from body surface electrodes (Harlev ¶0023 “The current injecting electrodes can be mounted on one or more catheters that are placed inside the body. The current injecting electrodes can include one or more body-surface electrodes.” ¶0071 “In some aspects, the tracking is accomplished by …positioned and secured in a stable location (e.g., coronary sinus,”),
wherein the reference values are catheter-measured measurement values previously measured from at least one catheter (Harlev ¶0029 to ¶0030 “ The method can also include generating the pre-determined model of the field…Generating the pre-determined model of the field can include causing current to flow among the multiple sets of current injecting electrodes”).
In Donhowe, position information is used for referencing and comparing for the tracking of the catheter.  Harlev discloses various schemes for measuring electrical potentials for catheter tracking.  Furthermore, method in Harlev suggests directly comparing potentials to determine catheter location.   Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus / method in Donhowe, by integrating schemes as in Harlev.   The motivation would be that the direct measurements comparisons to eliminate need for the potion sensor and reduce computations because there is no need to convert to position coordinates before the comparisons / matching. 
As per claims 12, 17 Donhowe teaches claim 1 as discussed above.  Donhowe further teaches wherein the catheter-measured measurement values are measured along a track passing within a first blood vessel or heart chamber of a human (Donhowe ¶0142), and the measurement values measured within the body part and away from the measurement track are measured at a different location (Donhowe Fig 7, step 722 measure location of surgical instrument. The surgical instrument is within the body part and “away” from initial measurements).
Donhowe does not expressly teach within a second blood vessel or heart chamber of a human, different from the first or wherein the measurement values measured within the body part and away from the measurement track are measured within a lumen of a heart chamber distal from positions of the catheter along the measurement track.
Harlev teaches within a second blood vessel or heart chamber of a human, different from the first, or wherein the measurement values measured within the body part and away from the measurement track are measured within a lumen of a heart chamber distal from positions of the catheter along the measurement track (Harlev Fig 7 ¶0070 “electrodes mounted on catheters within and relative to the cardiac cavity, including any number of chambers within this cavity and the blood vessels surrounding it, but it can be used for tracking catheters in other body organs as well.”), or 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus / method in Donhowe, by integrating schemes as in Harlev.  The motivation would be to gather location information from other regions of body, for tracking.
As per claims 19-20, Donhowe in view of Harlev teaches wherein the previous measuring of the reference values was during a same catheterization procedure as the measuring of the received sequence of catheter-measured measurement values (Examiner interprets catheterization procedure as process of inserting a catheter.  Harlev ¶0139 “The exemplary MEA catheter includes CIE for the purpose of independently tracking its position and the positions of other PME and catheters. … For simplicity, the CIE mounted on the MEA catheter will be referred to as "MCIE" while the CIE of the current invention, that are secured to a stable position and that are used for field mapping and for tracking of PME based on that map,” Hence MEA catheterization proceeded is same), or 
wherein the previous measuring of the reference values was during a catheterization procedure, different from a catheterization procedure during which the measuring of the sequence of catheter-measured measurement values were received (Examiner interprets catheterization procedure as process of inserting a catheter.  Harlev Fig 7, separate CS and PME catheters).
As per claims 26-27, 34, 36, Donhowe teaches claim 1 as discussed above.  Donhowe further teaches wherein the reference values associated to positions within the data representation of the anatomical space comprise the previously obtained measurement values (Donhowe ¶0007 “… a model of the patient passageways obtained prior to receiving the set of measured points, ”).
Donhowe does not expressly teach wherein the associating uses electrical field measurement values obtained previously to the measurement along the measurement track, or 
wherein the data representation of an anatomical space represents cardiovascular anatomy, and wherein the method comprises using the association of electrical field measurement values measured within the body part and away from the measurement track to positions in a data representation of the body part to guide navigation of the cardiovascular anatomy by the at least one catheter, or
 wherein catheter-measured measurement values comprise electrical field measurement values measured from a catheter electrode moving along a measurement track through electrical fields induced within the body part; and wherein the reference values comprise reference electrical field values.
Harlev teaches wherein the associating uses electrical field measurement values obtained previously to the measurement along the measurement track (Harlev Fig 8 steps 284-286, theoretical potential fields computed prior to measurement), or
wherein the data representation of an anatomical space represents cardiovascular anatomy (Harlev Fig 7), and wherein the method comprises using the association of electrical field measurement values measured within the body part and away from the measurement track to positions in a data representation of the body part to guide navigation of the cardiovascular anatomy by the at least one catheter (Harlev ¶0141 “The tracked catheter that includes the TPME (a catheter other than the MEA catheter) is placed within the cardiac chamber and can move relative to the cardiac chamber….The position of a tracked TPME is determined by comparing the measured field value and the modeled field values”), 
wherein catheter-measured measurement values comprise electrical field measurement values measured from a catheter electrode moving along a measurement track through electrical fields induced within the body part; and wherein the reference values comprise reference electrical field values (Harlev Fig 7, ¶0141, “The tracked catheter that includes the TPME (a catheter other than the MEA catheter) is placed within the cardiac chamber and can move relative to the cardiac chamber.”).
In Donhowe, position information is used for referencing and comparing for the tracking of the catheter.  Harlev discloses various schemes for measuring electrical potentials for catheter tracking.  Furthermore, method in Harlev suggests directly comparing potentials to determine catheter location.   Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus / method in Donhowe, by integrating schemes as in Harlev.   The motivation would be that the direct measurements comparisons to eliminate need for the potion sensor and reduce computations because there is no need to convert to position coordinates before the comparisons / matching. 

Claims 28-30 rejected under 35 U.S.C. 103 as being unpatentable over Donhowe as applied to claim 1 above and further in view of Sherman [US 6010500 A].
As per claims 28-30, Donhowe teaches claim 1 as discussed above.  Donhowe does not expressly teach wherein the reference values are also associated to measurements of tissue state, wherein the measurements of tissue state are measurements of tissue lesioning, or wherein the reference values are also associated to indications of previous ablation.
Sherman teaches wherein the reference values are also associated to measurements of tissue state, wherein the measurements of tissue state are measurements of tissue lesioning (Sherman Col 7 lines 4-10 “Once a lesion is formed, it may be evaluated by applying an electrical signal to electrode/marker 38a. … a comparison of the electrical response of the tissue taken before the ablation to the electrical response of the tissue taken after the lesion is formed can be made. This comparison is made by 1) recording a unipole signal…”), or wherein the reference values are also associated to indications of previous ablation (Sherman Col 7 lines 18-20 “comparing the signal amplitude and signal morphology of the recordings before the ablation to the recordings after the ablation.”).
Donhowe discusses ablation as a surgical procedure (Donhowe ¶0060) but does not go into the details.  Before the effective filing date of the claimed invention it would have bene obvious to person of ordinary skill in the art to modify method in Donhowe by integrating reference values as discussed in Sherman.  The motivation would be to provide a catheter device for creating linear lesions in endocardial tissue or other body tissue (Sherman Col 1 lines 65-67). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793